DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2016/0035759 in view of Kim et al. US 2019/0081257.
	Regarding claim 1, Kwon et al. Figs. 1A-2B discloses an electronic device comprising: 
a supporting substrate 108; 

Kwon et al. does not disclose a first conductive layer disposed on the flexible substrate; a second conductive layer disposed on the first conductive layer; a plurality of organic elements disposed between the first conductive layer and the second conductive layer, wherein the first conductive layer alternately contacts the second conductive layer and the plurality of organic elements.  
Kim et al. Fig. 2 teaches a first conductive layer 520 disposed on a flexible substrate 100; a second conductive layer 540 disposed on the first conductive layer 520; a plurality of organic elements 530 disposed between the first conductive layer 520 and the second conductive layer 540, wherein the first conductive layer 520 alternately contacts the second conductive layer 540 and the plurality of organic elements 530.  
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention to use the wiring portion 500 as taught by Kim et al. [0071] in the bending area of Kwon et al. for the purpose of preventing cracking or disconnection of the wiring portion on the bending area of the display device.
Regarding claim 2, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kwon et al. in view of Kim et al. further teaches wherein the supporting substrate 108 comprises a first portion 108A and a second portion 108B, the first portion has a first side, the second portion has a second side adjacent to the first side, and a distance between the first side and the second side (e.g. the distance of the BA, Kim et al. Fig. 2) is greater than a minimum distance between two of the plurality of the organic elements that are adjacent to each other (e.g. the plurality of organic elements 510 fills the entire region of the BA, therefore the distance between two of the plurality of organic elements is smaller than distance between the first side and the second side of the supporting substrate, Kim et al. Fig. 2).  
Regarding claim 3, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 2. Kwon et al. in view of Kim et al. teaches wherein the distance between the first side and the second side (e.g. the distance of the BA, Kim et al. Fig. 2) is greater than a maximum width of at least one of the plurality of the organic elements.  
Regarding claim 4, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 2. Kim et al. does not state wherein the minimum distance between the two of the plurality of the organic elements 530 that are adjacent to each other is different from a maximum width of at least one of the plurality of the organic elements 530.  On the other hand, Kim et al. Figs. 4-7 establishes a relationship between the dimensions of the organic elements 530 and the conductive layer 520 in the bending portion and the ability to better prevent cracking in the bending area. This demonstrates to achieve a more compact structure by varying the dimensions of the organic elements planarizes or flattens the second conductive layer from which a range of values of the parameters of the organic elements would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the dimensions (i.e. width) of the organic elements in order “to achieve a more compact structure of the wiring portion to prevent cracking” thereof and optimize the “minimum distance between the two of the plurality of the organic elements 530 that are adjacent to each other is different from a maximum width of at least one of the plurality of the organic elements” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 5, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kwon et al. teaches wherein a maximum thickness of the supporting substrate 108 is greater than a maximum thickness of the flexible substrate 106 [0045].  
Regarding claim 6, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kim et al. does not state wherein a maximum thickness of at least one of the plurality of the organic elements is greater than a maximum thickness of the first conductive layer.  
On the other hand, Kim et al. Figs. 4-7 establishes a relationship between the dimensions of the organic elements 530 and the conductive layer 510 in the bending 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the dimensions (i.e. thickness) of the organic elements in order “to achieve a more compact structure of the wiring portion to prevent cracking” thereof and optimize the “maximum thickness of at least one of the plurality of the organic elements is greater than a maximum thickness of the first conductive layer” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 7, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kim et al. does not state wherein a maximum thickness of at least 
On the other hand, Kim et al. Figs. 4-7 establishes a relationship between the dimensions of the organic elements 530 and the conductive layer 520 in the bending portion and the ability to better prevent cracking in the bending area. This demonstrates to achieve a more compact structure by varying the dimensions of the organic elements planarizes or flattens the second conductive layer from which a range of values of the parameters of the organic elements would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the dimensions (i.e. width) of the organic elements in order “to achieve a more compact structure of the wiring portion to prevent cracking” thereof and optimize the “wherein a maximum thickness of at least one of the plurality of the organic elements is greater than a 
Regarding claim 8, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kim et al. teaches wherein each of the plurality of organic elements has an arc-liked shape in a cross-sectional view, Fig. 2.  
Regarding claim 9, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kim et al. teaches wherein a portion of the first conductive layer is between the plurality of organic elements Fig. 2.  
Regarding claim 10, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kim et al. teaches further comprising an inorganic insulating layer 120 disposed between the flexible substrate 100 and the first conductive layer 520, wherein the second conductive layer 540 overlaps a portion of the inorganic insulating layer 120 Fig. 2.  
Regarding claim 11, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kim et al. teaches further comprising an organic insulating layer 140 disposed on the second conductive layer 540 Fig. 2.  
Regarding claim 12, Kwon et al. in view of Kim et al. teaches the electronic device as claimed in claim 1. Kim et al. teaches further comprising: an inorganic insulating layer 120 disposed between the flexible substrate 110 and the first conductive layer 520; and an organic insulating layer 140 disposed on the second conductive layer 540.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.